ROCHE, Chief Judge.
This action was brought against the United States, under the Federal Tort Claims Act, §§ 1346, 2671 et seq., 28 U.S.C.A., for alleged personal injuries caused by the negligent act of Ollie E. Green, an employee of the United States of America.
It is alleged in the complaint that on the fifth day of August, 1953, plaintiff was driving her automobile in a westerly direction on the highway leading to the toll plaza of the San Francisco-Oakland Bay Bridge; that the said Ollie E. Green operated a United States vehicle in such a reckless, negligent and careless manner that he caused it to collide with, plaintiff’s vehicle. At the trial of this action plaintiff attempted to prove that defendant’s vehicle struck her vehicle from the rear, which impact caused severe injuries to her. After hearing the evidence, the court finds that plaintiff has not met the burden of proving that the vehicle driven by Ollie Green struck plaintiff’s vehicle with sufficient force to cause her to suffer any personal injuries. In view of this fact, judgment will be entered herein upon findings of fact and conclusions of law in favor of defendant.
In the same action the United States of America has filed a counterclaim based on an alleged conspiracy of Arline G. Fazio and John William Brown to defraud the United States by having obtained the allowance and payment of false and fraudulent claims. Judgment will be entered on the counterclaim upon findings of fact and conclusions of law in favor of the United States in the sum of $3,094.39.